—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 18, 1998, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant, a licensed practical nurse employed at a retirement home, found evidence in her home that her husband had been involved in an armed robbery and turned him in to the authorities. According to claimant, she was told by her supervisor not to come back to work because the situation involving her husband was making the other employees uncomfortable. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant did not lose her employment under disqualifying circumstances and was entitled to unemployment insurance benefits (see, Matter of McDuffie [Menorah Home & Hosp. for Aged & Infirm—Commissioner of Labor], 257 AD2d 824). Although claimant’s supervisor denied firing claimant, the conflicting testimony merely presented a credibility issue for the Board to resolve (see, Matter of Singh [Sweeney], 247 AD2d 666). The remaining contentions advanced by claimant have been examined and rejected as unpersuasive.
Cardona, P. J., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.